
      
        DEPARTMENT OF TRANSPORTATION 
        National Highway Traffic Safety Administration 
        49 CFR Part 594 
        [Docket No. NHTSA 2006-2412; Notice 1] 
        RIN [2127-AJ87] 
        Schedule of Fees Authorized by 49 U.S.C. 30141 
        
          AGENCY:
          National Highway Traffic Safety Administration (NHTSA), DOT. 
        
        
          ACTION:
          Notice of proposed rulemaking. 
        
        
          SUMMARY:
          This document proposes fees for Fiscal Year 2007 and until further notice, as authorized by 49 U.S.C. 30141, relating to the registration of importers and the importation of motor vehicles not certified as conforming to the Federal motor vehicle safety standards (FMVSS). These fees are needed to maintain the registered importer (RI) program. 
        
        
          DATES:
          You should submit your comments early enough to ensure that Docket Management receives them not later than June 5, 2006. 
        
        
          ADDRESSES:
          You may submit your comments in writing to: Docket Management, Room PL-401, 400 Seventh Street, SW., Washington, DC 20590. 

          Alternatively, you may submit your comments electronically by logging onto the Docket Management System (DMS) Web site at http://dms.dot.gov. Click on “Help” to view instructions for filing your comments electronically. Regardless of how you submit your comments, you should mention the docket and notice number of this document. You can find the number at the beginning of this document. 

          Anyone is able to search the electronic form of all comments received into any of our dockets by the name of the individual submitting the comment (or signing the comment, if submitted on behalf of an association, business, labor union, etc.). You may review DOT's complete Privacy Act statement in the Federal Register published on April 11, 2000 (Volume 65, Number 70; Pages 19477-78) or you may visit http://dms.dot.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          Coleman Sachs, Office of Vehicle Safety Compliance, NHTSA (202-366-5291). For legal issues, you may call Michael Goode, Office of Chief Counsel, NHTSA (202-366-5263). You may call Docket Management at 202-366-9324. You may visit the Docket in person from 9 a.m. to 5 p.m., Monday through Friday. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        Introduction 
        On June 24, 1996, at 61 FR 32411, we published a notice that discussed in full the rulemaking history of 49 CFR part 594 and the fees authorized by the Imported Vehicle Safety Compliance Act of 1988, Public Law 100-562, since recodified as 49 U.S.C. 30141-47. The reader is referred to that notice for background information relating to this rulemaking action. Certain fees were initially established to become effective January 31, 1990, and have been in effect and occasionally modified since then. 
        The fees applicable in any fiscal year are to be established before the beginning of such year. We are proposing fees that would become effective on October 1, 2006, the beginning of FY 2007. The statute authorizes fees to cover the costs of the importer registration program, to cover the cost of making import eligibility decisions, and to cover the cost of processing the bonds furnished to the Department of Homeland Security (Customs). We last amended the fee schedule in 2004. See final rule published on September 28, 2004 at 69 FR 57869. Those fees apply to Fiscal Years 2005 and 2006. 
        The proposed fees are based on time and costs associated with the tasks for which the fees are assessed and reflect the slight increase in hourly costs in the past two fiscal years attributable to the approximately 3.71 and 3.44 percent raises (including the locality adjustment for Washington, DC) in salaries of employees on the General Schedule that became effective on January 1, 2005, and on January 1, 2006, respectively. 
        Requirements of the Fee Regulation 
        Section 594.6—Annual Fee for Administration of the Importer Registration Program 

        Section 30141(a)(3) of Title 49, U.S. Code provides that RIs must pay the annual fees established “* * * to pay for the costs of carrying out the registration program for importers. * * *” This fee is payable both by new applicants and by existing RIs. To maintain its registration, each RI, at the time it submits its annual fee, must also file a statement affirming that the information it furnished in its registration application (or in later submissions amending that information) remains correct (49 CFR 592.5(f)). 
        In compliance with the statutory directive, we reviewed the existing fees and their bases in an attempt to establish fees that would be sufficient to recover the costs of carrying out the registration program for importers for at least the next two fiscal years. The initial component of the Registration Program Fee is the fee attributable to processing and acting upon registration applications. We have tentatively determined that this fee should be decreased from $293 to $266 for new applications. We have also tentatively determined that the fee for the review of the annual statement should be decreased from $208 to $159. The proposed adjustments reflect reduced “per hour” computer costs, which are attributed to the implementation of client-server Information Technology (IT) systems based on user-friendly personal computers (PCs). The proposed adjustments also reflect our time expenditures in reviewing both new applications and annual statements with accompanying documentation, as well as the inflation factor attributable to Federal salary increases and locality adjustments in the two years since the regulation was last amended. 
        We must also recover costs attributable to maintenance of the registration program that arise from the need for us to review a registrant's annual statement and to verify the continuing validity of information already submitted. These costs also include anticipated costs attributable to the possible revocation or suspension of registrations and reflect the amount of time that we have devoted to those matters in the past two years. 
        Based upon our review of these costs, the portion of the fee attributable to the maintenance of the registration program is approximately $411 for each RI, a decrease of $126. When this $411 is added to the $266 representing the registration application component, the cost to an applicant comes to $677, which is the fee we propose. This represents a decrease of $260 over the existing fee. When the $411 is added to the $159 representing the annual statement component, the total cost to the RI comes to $570, which represents a decrease of $175. 
        Section 594.6(h) enumerates indirect costs associated with processing the annual renewal of RI registrations. The provision states that these costs represent a pro rata allocation of the average salary and benefits of employees who process the annual statements and perform related functions, and “a pro rata allocation of the costs attributable to maintaining the office space, and the computer or word processor.” For the purpose of establishing the fees that are currently in existence, indirect costs are $20.07 per man-hour. We are proposing to decrease this figure by $3.00, to $17.07. This proposed decrease is based on the difference between enacted budgetary costs within the Department of Transportation for the last two fiscal years, which were lower than the estimates used when the fee schedule was last amended, and takes account of further projected decreases over the next two fiscal years. 
        Sections 594.7, 594.8—Fees To Cover Agency Costs in Making Importation Eligibility Determinations 
        Section 30141(a)(3) also requires registered importers to pay other fees the Secretary of Transportation establishes to cover the costs of “* * * (B) making the decisions under this subchapter.” This includes decisions on whether the vehicle sought to be imported is substantially similar to a motor vehicle that was originally manufactured for importation into and sale in the United States and certified by its original manufacturer as complying with all applicable FMVSS, and whether the vehicle is capable of being readily altered to meet those standards. Alternatively, where there is no substantially similar U.S. certified motor vehicle, the decision is whether the safety features of the vehicle comply with, or are capable of being altered to comply with, the FMVSS based on destructive test information or such other evidence NHTSA deems to be adequate. These decisions are made in response to petitions submitted by RIs or manufacturers, or on the Administrator's own initiative. 
        The fee for a vehicle imported under an eligibility decision made in response to a petition is payable in part by the petitioner and in part by other importers. The fee to be charged for each vehicle is the estimated pro-rata share of the costs in making all the eligibility determinations in a fiscal year. 

        Inflation and General Schedule raises must also be taken into account in the computation of costs. We have reduced costs by issuing a single Federal Register notice to announce import eligibility decisions made on multiple vehicles and realized reduced “per hour” computer costs, which are attributed to the implementation of client-server IT systems based on user-friendly PCs. Despite the cost savings that have accrued from these developments, RIs have imported fewer vehicles each year since we last amended the fee schedule. This has increased the pro-rata share of petition costs that are to be assessed against the importer of each vehicle covered by the decision to grant import eligibility. The agency has also devoted an increasing share of staff time in the past two years to the review and processing of import eligibility petitions owing to a proportionately greater number of comments being submitted in response to these petitions, as well as complications that result when the petitioner or one or more commenters request confidentiality for information they submit to the agency. Additional staff time is also needed to analyze the petitions and any comments received owning to new requirements being adopted in the FMVSS. Despite these factors, we are proposing no increase in the current fee of $175 that covers the initial processing of a “substantially similar” petition. Instead, as discussed below, we are proposing to address these additional costs by increasing the pro-rata share of petition costs that are assessed against the importer of each vehicle covered by the decision to grant import eligibility. Likewise, we are also proposing to maintain the existing fee of $800 to cover the initial costs for processing petitions for vehicles that have no substantially similar U.S.-certified counterpart. 
        In the event that a petitioner requests an inspection of a vehicle, the fee for such an inspection would remain $827 for vehicles that are the subject of either type of petition. 
        Importers of vehicles determined to be eligible for importation pay, upon the importation of those vehicles, a pro-rata share of the total cost for making the eligibility decision. The importation fee varies depending upon the basis on which the vehicle is determined to be eligible. For vehicles covered by an eligibility decision on the agency's own initiative (other than vehicles imported from Canada that are covered by VSA Nos. 80-83, for which no eligibility decision fee is assessed), the fee would remain $125. NHTSA determined that the costs associated with previous eligibility determinations on the agency's own initiative would be fully recovered by October 1, 2006. We would apply the fee of $125 per vehicle only to vehicles covered by determinations made by the agency on its own initiative on or after October 1, 2006. 

        The agency's costs for making an import eligibility decision pursuant to a petition are borne in part by the petitioner and in part by the importers of vehicles imported under the petition. In 2005, the most recent year for which complete data exists, the agency expended $79,626 in making import eligibility decisions based on petitions. The petitioners paid $8,575 of that amount in the processing fees that accompanied the filing of their petitions, leaving the remaining $71,051 to be recovered from the importers of the 192 vehicles imported that year under petition-based import eligibility decisions. Dividing $71,051 by 192 yields a pro-rata fee of $370 for each vehicle imported under an eligibility decision that resulted from the granting of a petition. 
        However, the agency believes that the volume of petition-based imports for the next two fiscal years should not be projected on the basis of a single year, particularly one in which the volume of petitioned-based imports was atypically low. The agency therefore took the average number of petition-based imports over the past 15 years to project the number of such vehicles that would be imported in Fiscal Years 2007 and 2008. Further, we anticipate that petitions filed during Fiscal Years 2007 and 2008 would also more closely reflect the average number of petitions received each year since 1991, the first year that the agency received RI petitions. Based on these estimates, we anticipate that nearly 600 vehicles would be imported under petition-based eligibility decisions and that 42 petition-based import eligibility decisions would be made. 
        Based on these estimates, the agency's costs for processing these petitions would increase to no more than $140,000. Petitioners would pay slightly more than $15,000 of that amount in the processing fees that accompany the filing of their petitions, leaving the remaining $125,000 to be recovered from the importers of the nearly 600 vehicles to be imported each year under petition-based import eligibility decisions. Dividing $125,000 by 600 yields a pro-rata fee of $208 for each vehicle imported under an eligibility decision that results from the granting of a petition. 
        Based on our estimates for Fiscal Years 2007 and 2008, the pro rata fee to be paid by the importer of each such vehicle would increase from $150 to $208, representing an increase of $58 from the existing fee for each vehicle imported. The same $208 fee would be paid regardless of whether the vehicle was petitioned under 49 CFR 593.6(a), based on the substantial similarity of the vehicle to a U.S. certified model, or was petitioned under 49 CFR 593.6(b), based on the safety features of the vehicle complying with, or being capable of being modified to comply with all applicable FMVSS. 
        Section 594.9—Fee To Recover the Costs of Processing the Bond 
        Section 30141(a)(3) also requires a registered importer to pay any other fees the Secretary of Transportation establishes “* * * to pay for the costs of—(A) processing bonds provided to the Secretary of the Treasury * * *” upon the importation of a nonconforming vehicle to ensure that the vehicle would be brought into compliance within a reasonable time, or if it is not brought into compliance within such time, that it be exported, without cost to the United States, or abandoned to the United States. 
        The Department of Homeland Security (Customs) now exercises the functions associated with the processing of these bonds. The statute contemplates that we would make a reasonable determination of the costs that Department incurs in processing the bonds. In essence, the cost to Customs is based upon an estimate of the time that a GS-9, Step 5 employee spends on each entry, which Customs has judged to be 20 minutes. 
        Based on General Schedule salary and locality raises that were effective in January 2005 and 2006 and the inclusion of costs for benefits, we are proposing that the processing fee be increased by $0.47, from $9.30 per bond to $9.77. This fee would reflect the direct and indirect costs that are actually associated with processing the bonds. 
        Section 594.10—Fee for Review and Processing of Conformity Certificate 
        Each RI is currently required to pay $18 per vehicle to cover the costs the agency incurs in reviewing a certificate of conformity. We estimate that these costs would decrease to an average of $13 per vehicle because of lower contractor costs and reduced “per hour” computer costs, which are attributed to the implementation of client-server IT systems based on user-friendly PCs. Based on these estimates, we are proposing to reduce the fee charged for vehicles for which a paper entry and fee payment is made, from $18 to $13, a difference of $5 per vehicle. However, if an RI enters a vehicle through the Automated Broker Interface (ABI) system, has an e-mail address to receive communications from NHTSA, and pays the fee by credit card, the cost savings that we realize allow us to significantly reduce the fee to $6. We propose to maintain the fee of $6 per vehicle if all the information in the ABI entry is correct. 
        Errors in ABI entries not only eliminate any time savings, but also require additional staff time to be expended in reconciling the erroneous ABI entry information to the conformity data that is ultimately submitted. Our experience with these errors has shown that staff members must examine records, make time-consuming long distance telephone calls, and often consult supervisory personnel to resolve the conflicts in the data. We have calculated this staff and supervisory time, as well as the telephone charges, to amount to approximately $42 for each erroneous ABI entry. Adding this to the $6 fee for the review of conformity packages on automated entries yields a total of $48, representing no change in the fee that is currently charged when there are one or more errors in the ABI entry or in the statement of conformity. 
        Effective Date 
        The proposed effective date of the final rule is October 1, 2006. 
        Rulemaking Analyses 
        A. Executive Order 12866 and DOT Regulatory Policies and Procedures 
        Executive Order 12866, “Regulatory Planning and Review” (58 FR 51735, October 4, 1993), provides for making determinations whether a regulatory action is “significant” and therefore subject to Office of Management and Budget (OMB) review and to the requirements of the Executive Order. The Order defines a “significant regulatory action” as one that is likely to result in a rule that may: 
        (1) Have an annual effect on the economy of $100 million or more or adversely affect in a material way the economy, a sector of the economy, productivity, competition, jobs, the environment, public health or safety, or State, local, or Tribal governments or communities; 
        (2) Create a serious inconsistency or otherwise interfere with an action taken or planned by another agency; 
        (3) Materially alter the budgetary impact of entitlements, grants, user fees, or loan programs or the rights and obligations of recipients thereof; or 
        (4) Raise novel legal or policy issues arising out of legal mandates, the President's priorities, or the principles set forth in the Executive Order. 

        NHTSA has considered the impact of this rulemaking action under Executive Order 12866 and the Department of Transportation's regulatory policies and procedures. This rulemaking is not significant. Accordingly, the Office of Management and Budget has not reviewed this rulemaking document under Executive Order 12886. Further, NHTSA has determined that the rulemaking is not significant under Department of Transportation's regulatory policies and procedures. Based on the level of the fees and the volume of affected vehicles, NHTSA currently anticipates that the costs of the final rule would be so minimal as not to warrant preparation of a full regulatory evaluation. The action does not involve any substantial public interest or controversy. There would be no substantial effect upon State and local governments. There would be no substantial impact upon a major transportation safety program. A regulatory evaluation analyzing the economic impact of the final rule establishing the registered importer program, adopted on September 29, 1989, was prepared, and is available for review in the docket. 
        B. Regulatory Flexibility Act 
        Pursuant to the Regulatory Flexibility Act (5 U.S.C. 601 et seq., as amended by the Small Business Regulatory Enforcement Fairness Act (SBFEFA) of 1996), whenever an agency is required to publish a notice of proposed rulemaking for any proposed or final rule, it must prepare and make available for public comment a regulatory flexibility analysis that describes the effect of the rule on small entities (i.e., small businesses, small organizations, and small governmental jurisdictions). The Small Business Administration's regulations at 13 CFR part 121 define a small business, in part, as a business entity “which operates primarily within the United States.” (13 CFR 121.105(a)). No regulatory flexibility analysis is required if the head of an agency certifies that the rule would not have a significant economic impact on a substantial number of small entities. The SBREFA amended the Regulatory Flexibility Act to require Federal agencies to provide a statement of the factual basis for certifying that a rule would not have a significant economic impact on a substantial number of small entities. 
        The agency has considered the effects of this proposed rulemaking under the Regulatory Flexibility Act, and certifies that if the proposed amendments are adopted they would not have a significant economic impact upon a substantial number of small entities. 
        The following is NHTSA's statement providing the factual basis for the certification (5 U.S.C. 605(b)). The proposed amendments would primarily affect entities that currently modify nonconforming vehicles and which are small businesses within the meaning of the Regulatory Flexibility Act; however, the agency has no reason to believe that these companies would be unable to pay the fees proposed by this action. In some instances, these fees would be only modestly increased (and in most instances decreased) from the fees now being paid by these entities. Moreover, consistent with prevailing industry practices, these fees should be passed through to the ultimate purchasers of the vehicles that are altered and, in most instances, sold by the affected registered importers. The cost to owners or purchasers of nonconforming vehicles that are altered to conform to the FMVSS may be expected to increase (or decrease) to the extent necessary to reimburse the registered importer for the fees payable to the agency for the cost of carrying out the registration program and making eligibility decisions, and to compensate Customs for its bond processing costs. 
        Governmental jurisdictions would not be affected at all since they are generally neither importers nor purchasers of nonconforming motor vehicles. 
        C. Executive Order 13132 (Federalism) 
        Executive Order 13132 on “Federalism” requires NHTSA to develop an accountable process to ensure “meaningful and timely input by State and local officials in the development of regulatory policies that have Federalism implications.” Executive Order 13132 defines the term “policies that have federalism implications” to include regulations that have “substantial direct effects on the States, on the relationship between the national government and the States, or on the distribution of power and responsibilities among the various levels of government.” Under Executive Order 13132, NHTSA may not issue a regulation that has federalism implication, that imposes substantial direct compliance costs, and that is not required by statute, unless the Federal government provides the funds necessary to pay the direct compliance costs incurred by State and local governments, or NHTSA consults with State and local officials early in the process of developing the proposed regulation. 
        The proposed rule would not have substantial direct effects on the States, on the relationship between the national government and the States, or on the distribution of power and responsibilities among the various levels of government as specified in Executive Order 13132. Thus, the requirements of section 6 of the Executive Order do not apply to this rulemaking action. 
        D. National Environmental Policy Act 
        NHTSA has analyzed this action for purposes of the National Environmental Policy Act. The action would not have a significant effect upon the environment because it is anticipated that the annual volume of motor vehicles imported through registered importers would not vary significantly from that existing before promulgation of the rule. 
        E. Executive Order 12988 (Civil Justice Reform) 
        Pursuant to Executive Order 12988 “Civil Justice Reform,” this agency has considered whether this proposed rule would have any retroactive effect. NHTSA concludes that this proposed rule would not have any retroactive effect. Judicial review of a rule based on this proposal may be obtained pursuant to 5 U.S.C. 702. That section does not require that a petition for reconsideration be filed prior to seeking judicial review. 
        F. Unfunded Mandates Reform Act of 1995 

        Section 202 of the Unfunded Mandates Reform Act of 1995 (UMRA) requires agencies to prepare a written assessment of the costs, benefits, and other effects of proposed or final rules that include a Federal mandate likely to result in the expenditure by State, local, or tribal governments, in the aggregate, or by the private sector, of more than $100 million annually (adjusted for inflation with the base year of 1995). Before promulgating a rule for which a written assessment is needed, section 205 of the UMRA generally requires NHTSA to identify and consider a reasonable number of regulatory alternatives and to adopt the least costly, most cost-effective, or least burdensome alternative that achieves the objectives of the rule. The provisions of section 205 do not apply when they are inconsistent with applicable law. Moreover, section 205 allows NHTSA to adopt an alternative other than the least costly, most cost-effective or least burdensome alternative if the agency publishes with the final rule an explanation why that alternative was not adopted. Because a final rule based on this proposal would not require the expenditure of resources beyond $100 million annually, this action is not subject to the requirements of sections 202 and 205 of the UMRA. 
        
        G. Plain Language 
        Executive Order 12866 and the President's memorandum of June 1, 1998, require each agency to write all rules in plain language. Application of the principles of plain language includes consideration of the following questions:
        
        —Have we organized the material to suit the public's needs? 
        —Are the requirements in the proposed rule clearly stated? 
        —Does the proposed rule contain technical language or jargon that is unclear? 
        —Would a different format (grouping and order of sections, use of heading, paragraphing) make the rule easier to understand? 
        —Would more (but shorter) sections be better? 
        —Could we improve clarity by adding tables, lists, or diagrams? 
        —What else could we do to make the rule easier to understand?
        
        If you have any responses to these questions, please include them in your comments on this document. 
        H. Paperwork Reduction Act 
        Under the Paperwork Reduction Act of 1995, a person is not required to respond to a collection of information by a Federal agency unless the collection displays a valid OMB control number. This proposal would require no information collections. 
        I. Executive Order 13045 
        Executive Order 13045 applies to any rule that (1) is determined to be “economically significant” as defined under E.O. 12866, and (2) concerns an environmental, health, or safety risk that NHTSA has reason to believe may have a disproportionate effect on children. If the regulatory action meets both criteria, we must evaluate the environmental health or safety effects of the planned rule on children, and explain why the planned rule is preferable to other potentially effective and reasonably feasible alternatives considered by us. This rulemaking is not economically significant. 
        J. National Technology Transfer and Advancement Act 

        Section 12(d) of the National Technology Transfer and Advancement Act of 1995 (NTTAA), Public Law 104-113, section 12(d) (15 U.S.C. 272) directs NHTSA to use voluntary consensus standards in its regulatory activities unless doing so would be inconsistent with applicable law or otherwise impractical. Voluntary consensus standards are technical standards (e.g., materials specifications, test methods, sampling procedures, and business practices) that are developed or adopted by voluntary consensus standards bodies, such as the Society of Automotive Engineers (SAE). The NTTAA directs the agency to provide Congress, through the OMB, explanations when we decide not to use available and applicable voluntary consensus standards. 
        After conducting a search of available sources, we have concluded that there are no voluntary consensus standards applicable to this proposed rule. 
        K. Comments 
        How Do I Prepare and Submit Comments? 
        Your comments must be written in English. To ensure that your comments are correctly filed in the Docket, please include the docket number of this document in your comments. 
        Your comments must not be more than 15 pages long (49 CFR 553.21). We established this limit to encourage you to write your primary comments in a concise fashion. However, you may attach necessary additional documents to your comments. There is no limit on the length of the attachments.

        Please submit two copies of your comments, including the attachments, to Docket Management at the beginning of this document, under ADDRESSES. 
        How Can I Be Sure That My Comments Were Received? 
        If you wish Docket Management to notify you upon its receipt of your comments, enclose a self-addressed, stamped postcard in the envelope containing your comments. Upon receiving your comments, Docket Management will return the postcard by mail. 
        How Do I Submit Confidential Business Information? 

        If you wish to submit any information under a claim of confidentiality, you should submit three copies of your complete submission, including the information you claim to be confidential business information, to the Chief Counsel, NHTSA, at the address given at the beginning of this document under FOR FURTHER INFORMATION CONTACT. In addition, you should submit two copies from which you have deleted the claimed confidential business information, to Docket Management at the address given at the beginning of this document under ADDRESSES. When you send a comment containing information claimed to be confidential business information, you should include a cover letter setting forth the information specified in our confidential business information regulation, 49 CFR, part 512. 
        Will the Agency Consider Late Comments? 

        We will consider all comments that Docket Management receives before the close of business on the comment closing date indicated at the beginning of this notice under DATES. To the extent possible, we will also consider comments that Docket Management receives after that date. If Docket Management receives a comment too late for us to consider in developing a final rule, we will consider that comment as an informal suggestion for future rulemaking action. 
        How Can I Read the Comments Submitted by Other People? 

        You may read the comments received by Docket Management at the address and times given near the beginning of this document under ADDRESSES. 
        You may also see the comments on the Internet. To read the comments on the Internet, take the following steps: 

        (1) Go to the Docket Management System (DMS) Web page of the Department of Transportation (http://dms.dot.gov/). 
        (2) On that page, click on “search.” 
        (3) On the next page (http://dms.dot.gov/search/), type in the four-digit docket number shown at the heading of this document. Example: if the docket number were “NHTSA-2000-1234,” you would type “1234.” 
        (4) After typing the docket number, click on “search.” 
        (5) The next page contains docket summary information for the docket you selected. Click on the comments you wish to see. You may download the comments. Although the comments are imaged documents, instead of the word processing documents, the “pdf” versions of the documents are word searchable. Please note that even after the comment closing date, we will continue to file relevant information in the Docket as it becomes available. Further, some people may submit late comments. Accordingly, we recommend that you periodically search the Docket for new material. 
        L. Regulation Identifier Number (RIN) 

        The Department of Transportation assigns a regulation identifier number (RIN) to each regulatory action listed in the Unified Agenda of Federal Regulations. The Regulatory Information Service Center publishes the Unified Agenda in April and October of each year. You may use the RIN that appears in the heading on the first page of this document to find this action in the Unified Agenda. 
        In consideration of the foregoing, NHTSA proposes to amend 49 CFR part 594 as follows: 
        
          List of Subjects in 49 CFR Part 594 
          Imports, Motor vehicle safety, Motor vehicles.
        
        
          PART 594—SCHEDULE OF FEES AUTHORIZED BY 49 U.S.C. 30141 
          1. The authority citation for part 594 would continue to read as follows: 
          
            Authority:
            49 U.S.C. 30141, 31 U.S.C. 9701; delegation of authority at 49 CFR 1.50.
          
          
          2. Section 594.6 would be amended by; 
          (a) Revising the introductory text of paragraph (a); 
          (b) Revising paragraph (b); 
          (c) Revising paragraph (d); 
          (d) Revising the final sentence of paragraph (h); and 
          (e) Revising paragraph (i) to read as follows: 
          
            § 594.6 
            Annual fee for administration of the registration program. 
            (a) Each person filing an application to be granted the status of a Registered Importer pursuant to part 592 of this chapter on or after October 1, 2006, must pay an annual fee of $677, as calculated below, based upon the direct and indirect costs attributable to: 
            
            (b) That portion of the initial annual fee attributable to the processing of the application for applications filed on and after October 1, 2006, is $266. The sum of $266, representing this portion, shall not be refundable if the application is denied or withdrawn. 
            
            (d) That portion of the initial annual fee attributable to the remaining activities of administering the registration program on and after October 1, 2006, is set forth in paragraph (i) of this section. This portion shall be refundable if the application is denied, or withdrawn before final action upon it. 
            
            (h) * * * This cost is $17.07 per man-hour for the period beginning October 1, 2006. 
            (i) Based upon the elements and indirect costs of paragraphs (f), (g), and (h) of this section, the component of the initial annual fee attributable to administration of the registration program, covering the period beginning October 1, 2006, is $411. When added to the costs of registration of $266, as set forth in paragraph (b) of this section, the costs per applicant to be recovered through the annual fee are $677. The annual renewal registration fee for the period beginning October 1, 2006, is $570. 
            3. Section 594.7 would be amended by revising paragraph (e) to read as follows: 
          
          
            § 594.7 
            Fee for filing petitions for a determination whether a vehicle is eligible for importation. 
            
            (e) For petitions filed on and after October 1, 2006, the fee payable for seeking a determination under paragraph (a)(1) of this section is $175. The fee payable for a petition seeking a determination under paragraph (a)(2) of this section is $800. If the petitioner requests an inspection of a vehicle, the sum of $827 shall be added to such fee. No portion of this fee is refundable if the petition is withdrawn or denied. 
            
            4. Section 594.8 would be amended by revising paragraph (b) and the first sentence of paragraph (c) to read as follows: 
          
          
            § 594.8 
            Fee for importing a vehicle pursuant to a determination by the Administrator. 
            
            (b) If a determination has been made pursuant to a petition, the fee for each vehicle is $208. The direct and indirect costs that determine the fee are those set forth in §§ 594.7(b), (c), and (d). 
            (c) If a determination has been made on or after October 1, 2006, pursuant to the Administrator's initiative, the fee for each vehicle is $125. * * * 
            5. Section 594.9 would be amended by revising paragraph (c) to read as follows: 
          
          
            § 594.9 
            Fee for reimbursement of bond processing costs. 
            
            (c) The bond processing fee for each vehicle imported on and after October 1, 2006, for which a certificate of conformity is furnished, is $9.77. 
            5. Section 594.10 would be amended by revising paragraph (d) to read as follows: 
          
          
            § 594.10 
            Fee for review and processing of conformity certificate. 
            
            (d) The review and processing fee for each certificate of conformity submitted on and after October 1, 2006 is $13. However, if the vehicle covered by the certificate has been entered electronically with the U.S. Department of Homeland Security through the Automated Broker Interface and the registered importer submitting the certificate has an e-mail address, the fee for the certificate is $6, provided that the fee is paid by a credit card issued to the registered importer. If NHTSA finds that the information in the entry or the certificate is incorrect, requiring further processing, the processing fee shall be $48. 
          
          
            Ronald Medford, 
            Senior Associate Administrator for Vehicle Safety.
          
        
      
       [FR Doc. E6-5740 Filed 4-18-06; 8:45 am] 
      BILLING CODE 4910-59-P 
    
  